Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record of (CN 101865476 A) teaches a continuous coarse ash depressurization system and method comprising at least partially depressurizing and cooling the high pressure, high temperature dense phase solids stream having gas entrained therein and a pressure letdown device for further depressurization and separating cooled coarse solid particles from a portion of the entrained gas, resulting in a lower temperature, lower pressure outlet of solid particles for downstream processing or discharge to a storage silo for future use and/or disposal.  However, CN 101865476 fails to teach the instantly claimed method for discharging solids from a solids-laden gas, the method comprising:
(a) separating solids from the solids-laden gas with a solids separation device;
(b) transferring the separated solids to a solids transfer conduit;
(c) isolating the separated solids within an isolated section of the solids transfer conduit; in combination with:
(d) depressurizing the isolated section at a depressurization rate of between 0.5 PSI per
minute to 100 PSI per minute, by releasing gas within the isolated section through
a filter with pore sizes or openings ranging from 0.1 microns to 100 microns, an
area ranging from 5 square inches to 10,000 square inches, and at a face velocity

separated solids within the solids transfer conduit;
(e) draining the separated solids from the solids transfer conduit; and
(f) after step (f), pressurizing at least a portion of the solids transfer conduit with a gas at
a pressurization rate between 1 PSI per minute to 200 PSI per minute.  The instantly claimed method above is neither present nor made obvious in the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						8/21/2021Primary Examiner, Art Unit 1725